DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 11, 12, 14, 21, 22, 24, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 14 of U.S. Patent No. 10,219,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the set of claims in the examined application and the set in those of in the patent, both define same invention, except the set of claims in the examined application includes some variations that are obvious to a person of ordinary skill in the art. 

Application No. 17/381,111

11. A vehicle telematics device comprising: 
    a connector configured to mate with a corresponding vehicle diagnostic port of a vehicle to receive power from a power source of the vehicle, wherein the vehicle diagnostic port further provides access to a vehicle data bus of the vehicle; 
   a processor; and 
   

 a memory coupled to the processor, the memory having a plurality of instructions stored therein that, when executed by the processor, cause the vehicle telematics device to: 
   receive, via the connector and over the vehicle data bus, data produced by a separate vehicle device installed in the vehicle; 

  establish communication with a mobile communication device; 
   communicate the data to the mobile communication device; and
 

communicate, in response to communication of the data, command data to the mobile communication device that instructs the mobile communication device to transmit the data to the remote server system.
U.S. Patent No. 10,219,117
1. A vehicle telematics device, comprising: 
   
 See claim 5, below




  a processor; and 
    a communications interface coupled to the processor; 
   a memory coupled to the processor; wherein, in response to one or more instructions stored in the memory, the vehicle telematics device: 



   communicates with a mobile communications device by using the communications interface; 
   provides data to the mobile communications device to generate provided data, where the provided data is to be transmitted to the remote server system; and 


    provides command data to the mobile communications device, wherein the command data instructs the mobile communication device to: process the provided data to generate formatted data based on the command data; wait for the remote server system to be available to the mobile communications device; and 
   transmit the formatted data to the remote server system by using at least one communication protocol based on the command data.

5. The vehicle telematics device of claim 4, wherein: the mobile communications device is accessible via a vehicle data bus installed in the vehicle; the vehicle telematics device is coupled to a diagnostic port within the vehicle, wherein the diagnostic port provides access to the vehicle data bus; and the vehicle telematics device communicates with the mobile communications device by using the vehicle data bus.
12. The vehicle telematics device of claim 11, 




wherein the command data instructs the mobile communication device to transmit the data to the remote server system when the remote server system is available.
See claim 1, lines 17-21
“wherein the command data instructs the mobile communication device to:
 process the provided data to generate formatted data based on the command data; 
wait for the remote server system to be available to the mobile communications device; and transmit the formatted data to the remote server”
14. The vehicle telematics device of claim 12, wherein the command data further instructs the mobile communication device which communication protocol the mobile communication device is to use to transmit the data to the remote server.
See claim 1, lines 19-21
transmit the formatted data to the remote server system by using at least one communication protocol based on the command data.

21.  A method for communicating data from a vehicle telematics device to a remote server system, the method comprising:
   receiving, by the vehicle telematics device and via a diagnostic port of the vehicle, power from a power source of the vehicle;
   receiving, by the vehicle telematics device and over a vehicle data bus coupled to the diagnostic port of the vehicle, data produced by a separate vehicle device installed in the vehicle;

   establishing, by the vehicle telematics device, communication with a mobile communication device;

communicating, by the vehicle telematics device, the data to the mobile communication device; and



   communicating, by the vehicle telematics device and in response to communication of the data, command data to the mobile communication device that instructs the mobile communication device 





to transmit the data to the remote server system.
10. A method for transmitting data by using a radio access interface, the method comprising: 

See claim 14 below







   providing data from a vehicle telematics device to a mobile communications device to generate provided data, wherein the vehicle telematics device includes a processor, a memory coupled to the processor, and a communications interface coupled to the processor, wherein the vehicle telematics device communicates with the mobile communications device via the communications interface; and 
  providing command data from the vehicle telematics device to the mobile communications device, wherein the command data instructs the mobile communication device to: 
   
   process the provided data to generate formatted data based on the command data;
   wait for the remote server system to be available to the mobile communications device; and 
   transmit the formatted data to the remote server system by using at least one communication protocol based on the command data.

14. The method of claim 13, wherein: 
the mobile communications device is accessible via a vehicle data bus installed in the vehicle; 
the vehicle telematics device is coupled to a diagnostic port within the vehicle, wherein the diagnostic port provides access to the vehicle data bus; and the vehicle telematics device communicates with the mobile communications device by using the vehicle data bus.
22. The method of claim 21, wherein the command data instructs the mobile communication device to transmit the data to the remote server system when the remote server system is available.
See claim 10, lines 11-19
  providing command data from the vehicle telematics device to the mobile communications device, wherein the command data instructs the mobile communication device to: 
   
   process the provided data to generate formatted data based on the command data;
   wait for the remote server system to be available to the mobile communications device; and 
   transmit the formatted data to the remote server
24. The method of claim 22, wherein the command data further instructs the mobile communication device which communication protocol the mobile communication device is to use to transmit the data to the remote server.
See claim 10, lines 19-21
   transmit the formatted data to the remote server system by using at least one communication protocol based on the command data.

27. The method of claim 21, wherein 




communicating the data to the mobile communication device comprises communicating the data to the mobile communication device over the vehicle data bus.
14. The method of claim 13, wherein: 
the mobile communications device is accessible via a vehicle data bus installed in the vehicle; 
the vehicle telematics device is coupled to a diagnostic port within the vehicle, wherein the diagnostic port provides access to the vehicle data bus; and the vehicle telematics device communicates with the mobile communications device by using the vehicle data bus.


14. The vehicle telematics device of claim 12, wherein the command data further instructs the mobile communication device which communication protocol the mobile communication device is to use to transmit the data to the remote server.
See claim 1, lines 19-21
transmit the formatted data to the remote server system by using at least one communication protocol based on the command data.

21.  A method for communicating data from a vehicle telematics device to a remote server system, the method comprising:
   receiving, by the vehicle telematics device and via a diagnostic port of the vehicle, power from a power source of the vehicle;
   receiving, by the vehicle telematics device and over a vehicle data bus coupled to the diagnostic port of the vehicle, data produced by a separate vehicle device installed in the vehicle;

   establishing, by the vehicle telematics device, communication with a mobile communication device;

communicating, by the vehicle telematics device, the data to the mobile communication device; and



   communicating, by the vehicle telematics device and in response to communication of the data, command data to the mobile communication device that instructs the mobile communication device 





to transmit the data to the remote server system.
10. A method for transmitting data by using a radio access interface, the method comprising: 

See claim 14 below







   providing data from a vehicle telematics device to a mobile communications device to generate provided data, wherein the vehicle telematics device includes a processor, a memory coupled to the processor, and a communications interface coupled to the processor, wherein the vehicle telematics device communicates with the mobile communications device via the communications interface; and 
  providing command data from the vehicle telematics device to the mobile communications device, wherein the command data instructs the mobile communication device to: 
   
   process the provided data to generate formatted data based on the command data;
   wait for the remote server system to be available to the mobile communications device; and 
   transmit the formatted data to the remote server system by using at least one communication protocol based on the command data.

14. The method of claim 13, wherein: 
the mobile communications device is accessible via a vehicle data bus installed in the vehicle; 
the vehicle telematics device is coupled to a diagnostic port within the vehicle, wherein the diagnostic port provides access to the vehicle data bus; and the vehicle telematics device communicates with the mobile communications device by using the vehicle data bus.
22. The method of claim 21, wherein the command data instructs the mobile communication device to transmit the data to the remote server system when the remote server system is available.
See claim 10, lines 11-19
  providing command data from the vehicle telematics device to the mobile communications device, wherein the command data instructs the mobile communication device to: 
   
   process the provided data to generate formatted data based on the command data;
   wait for the remote server system to be available to the mobile communications device; and 
   transmit the formatted data to the remote server
24. The method of claim 22, wherein the command data further instructs the mobile communication device which communication protocol the mobile communication device is to use to transmit the data to the remote server.
See claim 10, lines 19-21
   transmit the formatted data to the remote server system by using at least one communication protocol based on the command data.

27. The method of claim 21, wherein 




communicating the data to the mobile communication device comprises communicating the data to the mobile communication device over the vehicle data bus.
14. The method of claim 13, wherein: 
the mobile communications device is accessible via a vehicle data bus installed in the vehicle; 
the vehicle telematics device is coupled to a diagnostic port within the vehicle, wherein the diagnostic port provides access to the vehicle data bus; and the vehicle telematics device communicates with the mobile communications device by using the vehicle data bus.


4.	Claims 11, 14, 21, 24, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,645,551. Although the claims at issue are not identical, they are not patentably distinct from each other because the set of claims in the examined application and the set in those of in the patent, both define same invention, except the set of claims in the examined application includes some variations that are obvious to a person of ordinary skill in the art.
5.	Claims 11, 12, 14, 21, 22, 24, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, and 15 of U.S. Patent No. 11,070,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the set of claims in the examined application and the set in those of in the patent, both define same invention, except the set of claims in the examined application includes some variations that are obvious to a person of ordinary skill in the art.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 11, 17, 18, 20, 21, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  GIRAUD et al. (US 2014/0213238) in views of JOHNSON, JR. (US 2015/0026047) and AMPUNAN et al. (US 2006/0190162).
Regarding claim 11, Giraud discloses a vehicle telematics device (Fig. 1, i.e., Telematics Control Unit TCU 114; p. [0003]) comprising: 
   	 a connector configured to mate with a corresponding vehicle diagnostic port of a vehicle to receive power from a power source of the vehicle (p. [0027]-[0028], and p. [0029], lines 10-14; the telematics control unit includes an interface 115 (i.e., connector) for communicating information and/or exchanging electrical power with on-board diagnostic OBD system 112 via a respective interface 113, the interface 113 may take the form of a hardware data link connector or data port (i.e., vehicle diagnostic port) and interface 115 of TCU make take the form of a hardware data link connector that physically mates with interface 113);
   	a processor (p. [0089]); and 
 a memory (p. [0090]) coupled to the processor, the memory having a plurality of instructions stored therein that, when executed by the processor, cause the vehicle telematics device to: 
   	receive, via the connector, data produced by a separate vehicle device installed in the vehicle (p. [0044]; the telematics control unit (TCU) receives vehicle state information from the on-board diagnostic OBD system via the interface (i.e., connector), the vehicle state information may include information obtained by the OBD system from for example on-board vehicle sensors, vehicle control system, etc. (i.e., separate vehicle device)); 
establish communication with a mobile communication device (Fig. 1; p. [0030], lines 7-11; p. [0032]; p. [0042]; the TCU establishes wireless communications with computing/mobile device 150); 
communicate the data to the mobile communication device (p. [0045], lines 12-16; p. [0046]; the vehicle state data may be transmitted to the mobile computing device via a wired or wireless data link).
But, Giraud does not particularly disclose:
wherein the vehicle diagnostic port further provides access to a vehicle data bus of the vehicle and receiving data via the vehicle data bus; and
 cause the vehicle telematics device to: communicate, in response to communication of the data, command data to the mobile communication device that instructs the mobile communication device to transmit the data to the remote server system.
However, Johnson, JR. teaches wherein the vehicle diagnostic port further provides access to a vehicle data bus of the vehicle and receiving data via the vehicle data bus (p. [0024]-[0026]; the telematic device may be attached to an onboard diagnostic port of the vehicle to receive data associated with the vehicle from the vehicle bus). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Giraud with the teachings of Johnson, JR., since it is well-known in the art that the diagnostic port connects to the vehicle bus that is known to allow internal communications between vehicle components. 
Further, Ampunan teaches instructions that cause the vehicle telematics device to: communicate, in response to communication of the data, command data to the mobile communication device that instructs the mobile communication device to transmit the data to the remote server system (Ampunan teaches receiving data from at least one sensor at a telematics unit of the vehicle and sending the received data to an engineering monitoring station (i.e., remote server system) via a wireless connection, see abstract. In addition, Ampunan discloses that during stage S602, the telematics unit receives a user command input to initiate the transmission of a sensor data request to the wireless vehicle sensors, see p. [0066], in one embodiment, the sensor data request (i.e., command) is sent from the telematics unit 120 to the short range wireless device 138 in order to prompt the transmission of data received from the vehicle sensors to an external site such as an engineering monitoring station in a vehicle service center (i.e., remote server system), see p. [0069]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Giraud with the teachings of Ampunan, since such a modification would allow the telematics device to indicate to the wireless device when necessary to activate and initiate the wireless transmission of data in response to the received command/request.
Regarding claim 17, the combination of Giraud, Johnson, JR., and Ampunan disclose the vehicle telematics device of claim 11, Giraud discloses wherein to communication data to the mobile communication device comprises to communicate the data to the mobile communication device over the vehicle data bus (p. [0046], lines 1-6; the TCU transmits the vehicle state data to the mobile computing device via a wired data link).
Regarding claim 18, the combination of Giraud, Johnson, JR., and Ampunan disclose the vehicle telematics device of claim 11, Giraud discloses wherein the separate vehicle device comprises a vehicle sensor installed in the vehicle and the data comprises sensor data sensed by the vehicle sensor (p. [0044]; the telematics control unit (TCU) receives vehicle state information from the on-board diagnostic OBD system via the interface (i.e., connector), the vehicle state information may include information obtained by the OBD system from for example on-board vehicle sensors, vehicle control system, etc. (i.e., separate vehicle device)). 
Regarding claim 20, the combination of Giraud, Johnson, JR., and Ampunan disclose the vehicle telematics device of claim 11, Giraud discloses wherein the plurality of instructions, when executed by the processor, further cause the vehicle telematics device to transmit the data to the remote server system in response to a determination that the mobile communication device is unable to transmit the data to the remote server system (p. [0047]).
Regarding claim 21, Giraud discloses a method for communicating data from a vehicle telematics device to a remote server system, the method comprising:
receiving, by the vehicle telematics device and via a diagnostic port of the vehicle, power from a power source of the vehicle (p. [0027]-[0028], and p. [0029], lines 10-14; the telematics control unit includes an interface 115 for communicating information and/or exchanging electrical power with on-board diagnostic OBD system 112 via a respective interface 113, the interface 113 may take the form of a hardware data link connector or data port (i.e., vehicle diagnostic port) and interface 115 of TCU make take the form of a hardware data link connector that physically mates with interface 113);
receiving, by the vehicle telematics device data produced by a separate vehicle device installed in the vehicle (p. [0044]; the telematics control unit (TCU) receives vehicle state information from the on-board diagnostic OBD system via the interface (i.e., connector), the vehicle state information may include information obtained by the OBD system from for example on-board vehicle sensors, vehicle control system, etc. (i.e., separate vehicle device));
establishing, by the vehicle telematics device, communication with a mobile communication device (Fig. 1; p. [0030], lines 7-11; p. [0032]; p. [0042]; the TCU establishes wireless communications with computing/mobile device 150);
communicating, by the vehicle telematics device, the data to the mobile communication device (p. [0045], lines 12-16; p. [0046]; the vehicle state data may be transmitted to the mobile computing device via a wired or wireless data link).
But, Giraud does not particularly disclose receiving, by the vehicle telematics device over a vehicle data bus coupled to the diagnostic port of the vehicle; and
communicating, by the vehicle telematics device and in response to communication of the data, command data to the mobile communication device that instructs the mobile communication device to transmit the data to the remote server system.
However, Johnson, JR. teaches receiving, by the vehicle telematics device over a vehicle data bus coupled to the diagnostic port of the vehicle (p. [0024]-[0026]; the telematic device may be attached to an onboard diagnostic port of the vehicle to receive data associated with the vehicle from the vehicle bus). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Giraud with the teachings of Johnson, JR., since it is well-known in the art that the diagnostic port connects to the vehicle bus that is known to allow internal communications between vehicle components. 
Further, Ampunan teaches communicating, by the vehicle telematics device and in response to communication of the data, command data to the mobile communication device that instructs the mobile communication device to transmit the data to the remote server system (Ampunan teaches receiving data from at least one sensor at a telematics unit of the vehicle and sending the received data to an engineering monitoring station (i.e., remote server system) via a wireless connection, see abstract. In addition, Ampunan discloses that during stage S602, the telematics unit receives a user command input to initiate the transmission of a sensor data request to the wireless vehicle sensors, see p. [0066], in one embodiment, the sensor data request (i.e., command) is sent from the telematics unit 120 to the short range wireless device 138 in order to prompt the transmission of data received from the vehicle sensors to an external site such as an engineering monitoring station in a vehicle service center (i.e., remote server system), see p. [0069]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Giraud with the teachings of Ampunan, since such a modification would allow the telematics device to indicate to the wireless device when necessary to activate and initiate the wireless transmission of data in response to the received command/request.
Regarding claim 27, the combination of Giraud, Johnson, JR., and Ampunan disclose the method of claim 21, Giraud discloses wherein to communication data to the mobile communication device comprises to communicate the data to the mobile communication device over the vehicle data bus (p. [0046], lines 1-6; the TCU transmits the vehicle state data to the mobile computing device via a wired data link).
Regarding claim 28, the combination of Giraud, Johnson, JR., and Ampunan discloses the method of claim 21, Giraud discloses wherein the separate vehicle device comprises a vehicle sensor installed in the vehicle and the data comprises sensor data sensed by the vehicle sensor (p. [0044]; the telematics control unit (TCU) receives vehicle state information from the on-board diagnostic OBD system via the interface (i.e., connector), the vehicle state information may include information obtained by the OBD system from for example on-board vehicle sensors, vehicle control system, etc. (i.e., separate vehicle device)).
Regarding claim 30, the combination of Giraud, Johnson, JR., and Ampunan discloses the method of claim 21, Giraud discloses further comprising transmitting, by the vehicle telematics device, the data to the remote server system in response to a determination that the mobile communication device is unable to transmit the data to the remote server system (p. [0047]).

8.	Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  GIRAUD et al.  in views of JOHNSON, JR., AMPUNAN et al., and LIM (US 2013/0262611).
Regarding claim 12, the combination of Giraud, Johnson, JR., and Ampunan disclose the vehicle telematics device of claim 11, but does not particularly disclose wherein the command data instructs the mobile communication device to transmit the data to the remote server system when the remote server system is available.
However, Lim teaches wherein the mobile communication device to transmit the data to the remote server system when the remote server system is available (p. [0041]; the vehicle data is transmitted to the server when the communication available state is ready (i.e., available)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Giraud, Johnson JR., and Ampunan with the teachings of Lim, in order for the transmission of vehicle data to the server to be successful. 
Regarding claim 22, the combination of Giraud, Johnson, JR., and Ampunan disclose the method of claim 21, but does not particularly disclose wherein the command data instructs the mobile communication device to transmit the data to the remote server system when the remote server system is available.
However, Lim teaches wherein the mobile communication device to transmit the data to the remote server system when the remote server system is available (p. [0041]; the vehicle data is transmitted to the server when the communication available state is ready (i.e., available)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Giraud, Johnson JR., and Ampunan with the teachings of Lim, in order for the transmission of vehicle data to the server to be successful. 

9.	Claims 13, 15, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over GIRAUD et al.  in views of JOHNSON, JR., AMPUNAN et al., and KUHNAPHEL (US 2017/0206717).
Regarding claim 13, the combination of Giraud, Johnson JR., and Ampunan disclose the vehicle telematics device of claim 12, but does not particularly disclose wherein to communicate the data to the communication device comprises to communicate the data to the mobile communications device while the remote server system is unavailable to the mobile communication device.
However, Kuhnaphel teaches wherein to communicate the data to the communication device comprises to communicate the data to the mobile communications device while the remote server system is unavailable to the mobile communication device (p. [0031]; when network connectivity is not available (i.e., server is not available), the telematic device provides direct connectivity with mobile device, in this manner driving feedback (i.e., data) can be accessed by the driver in real-time without the need for network access). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Giraud, Johnson JR., and Ampunan with the teachings of Kuhnaphel, since such a modification would allow the driver to access the vehicle data via the mobile device even when no connectivity to the server.
Regarding claim 15, the combination of Giraud, Johnson JR., and Ampunan disclose the vehicle telematics device of claim 11, but does not particularly disclose wherein the plurality of
instructions, when executed by the processor, further cause the vehicle telematics device to: determine whether the remote server system is available to the mobile communication device;
cache the data in the memory in response to a determination that the remote server system is not available to the mobile communication device,    
wherein to communicate the data to the mobile communication device comprises to communicate the data to the mobile communication device in response to a determination that the remote server is available to the mobile communication device.
However, Kuhnaphel teaches instructions, when executed by the processor, further cause the vehicle telematics device to: determine whether the remote server system is available to the mobile communication device; cache the data in the memory in response to a determination that the remote server system is not available to the mobile communication device, wherein to communicate the data to the mobile communication device comprises to communicate the data to the mobile communication device in response to a determination that the remote server is available to the mobile communication device (p. [0031]; when network connectivity is not available (i.e., server is not available), the telematic device provides direct connectivity with mobile device, further the telematics unit provides caching function to cache data staged for transfer via network 100 until network connectivity is restored). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Giraud, Johnson JR., and Ampunan with the teachings of Kuhnaphel, in order to keep the data for transfer until the network connection is restored.
Regarding claim 23, the combination of Giraud, Johnson JR., and Ampunan disclose the method of claim 22, but does not particularly disclose wherein communicating the data to the mobile communication device comprises communicating the data to the mobile communication device while the remote server system is unavailable to the mobile communication device.
However, Kuhnaphel discloses wherein communicating the data to the mobile communication device comprises communicating the data to the mobile communication device while the remote server system is unavailable to the mobile communication device (p. [0031]; when network connectivity is not available (i.e., server is not available), the telematic device provides direct connectivity with mobile device, in this manner driving feedback (i.e., data) can be accessed by the driver in real-time without the need for network access). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Giraud, Johnson JR., and Ampunan with the teachings of Kuhnaphel, since such a modification would allow the driver to access the vehicle data via the mobile device even when no connectivity to the server.
Regarding claim 25, the combination of Giraud, Johnson JR., and Ampunan disclose the method of claim 21, but does not particularly disclose further comprising: determining, by the vehicle telematics device, whether the remote server system is available to the mobile communication device; caching, by the vehicle telematics device, the data in the memory in response to a determination that the remote server system is not available to the mobile communication device, wherein communicating the data to the mobile communication device comprises communicating the data to the mobile communication device in response to a determination that the remote server is available to the mobile communication device.
However, Kuhnphel discloses determining, by the vehicle telematics device, whether the remote server system is available to the mobile communication device; caching, by the vehicle telematics device, the data in the memory in response to a determination that the remote server system is not available to the mobile communication device, wherein communicating the data to the mobile communication device comprises communicating the data to the mobile communication device in response to a determination that the remote server is available to the mobile communication device (p. [0031]; when network connectivity is not available (i.e., server is not available), the telematic device provides direct connectivity with mobile device, further the telematics unit provides caching function to cache data staged for transfer via network 100 until network connectivity is restored). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Giraud, Johnson JR., and Ampunan with the teachings of Kuhnaphel, in order to keep the data for transfer until the network connection is restored.

10.	Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over GIRAUD et al.  in views of JOHNSON, JR., AMPUNAN et al., and KIMMICH et al. (DE- 102014014179-A1, see English translation).
Regarding claim 19, the combination of Giraud, Johnson, and Ampunan disclose the vehicle telematics device of claim 11, but does not particularly disclose wherein the plurality of instructions, when executed by the processor, further cause the vehicle telematics device to: receive, from the mobile communication device, a script transmitted by the remote server system; and execute the script.
However, Kimmich teaches wherein the plurality of instructions, when executed by the processor, further cause the vehicle telematics device to: receive, from the mobile communication device, a script transmitted by the remote server system; and execute the script (page 2, line 49-page 3, lines 1-8; page 3, lines 30-41; a motor vehicle  includes a telematics interface receives a software script created by a vehicle external diagnostic service, the software script is supplied to a control unit that executes the software script). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Giraud, Johnson JR., and Ampunan with the teachings of Kimmich, in order to perform remote guided diagnosis initiated by an external vehicle diagnostic service.
Regarding claim 29, the combination of Giraud, Johnson JR., and Ampunan disclose the method of claim 21, but does not particularly disclose further comprising: receiving, by the vehicle telematics device and from the mobile communication device, a script transmitted by the remote server system; and executing, by the vehicle telematics device, the script.
However, Kimmich teaches receiving, by the vehicle telematics device and from the mobile communication device, a script transmitted by the remote server system; and executing, by the vehicle telematics device, the script (page 2, line 49-page 3, lines 1-8; page 3, lines 30-41; a motor vehicle  includes a telematics interface receives a software script created by a vehicle external diagnostic service, the software script is supplied to a control unit that executes the software script). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Giraud, Johnson JR., and Ampunan with the teachings of Kimmich, in order to perform remote guided diagnosis initiated by an external vehicle diagnostic service.

11.	Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over GIRAUD et al.  in views of JOHNSON, JR., AMPUNAN et al., and FRYE et al. (US 2012/0282906).
Regarding claim 16, the combination of Giraud, Johnson JR., and Ampunan disclose the vehicle telematics device of claim 11, but does not particularly disclose wherein the plurality of instructions, when executed by the processor, further cause the vehicle telematics device to determine an ignition state of the vehicle based on the data, wherein to communicate the data to the mobile communication device comprises to communicate the data to the mobile communication device based on the ignition state of the vehicle.
However, Frye teaches wherein the plurality of instructions, when executed by the processor, further cause the vehicle telematics device to determine an ignition state of the vehicle based on the data, wherein to communicate the data to the mobile communication device comprises to communicate the data to the mobile communication device based on the ignition state of the vehicle (p. [0125]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Giraud, Johnson JR., and Ampunan with the teachings of Frye, in order to control mobile communications based on the ignition state. 
Regarding claim 26, the combination of Giraud, Johnson JR., and Ampunan disclose the method of claim 21, but does not particularly disclose further comprising determining, by the vehicle telematics device, an ignition state of the vehicle based on the data, wherein communicating the data to the mobile communication device comprises communicating the data to the mobile communication device based on the ignition state of the vehicle.
However, Frye discloses determining, by the vehicle telematics device, an ignition state of the vehicle based on the data, wherein communicating the data to the mobile communication device comprises communicating the data to the mobile communication device based on the ignition state of the vehicle (p. [0125]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Giraud, Johnson JR., and Ampunan with the teachings of Frye, in order to control mobile communications based on the ignition state. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643